 



Exhibit 10.D
JOHNSON CONTROLS, INC.
DEFERRED COMPENSATION PLAN FOR CERTAIN DIRECTORS
ARTICLE 1.
PURPOSE AND DURATION
          Section 1.1. Purpose. The purpose of the Johnson Controls, Inc.
Deferred Compensation Plan for Certain Directors (the “Plan”) is to advance the
Company’s growth and success, and to advance the interests of its shareholders,
by attracting and retaining well-qualified directors upon whose judgment the
Company is largely dependent for the successful conduct of its operations.
          Section 1.2. Duration. The Plan was originally effective on
September 25, 1991. The Plan was most recently amended and restated effective
January 1, 2008. The Plan shall remain in effect until terminated pursuant to
the provisions of Article 9.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
          Section 2.1. Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth below and, where the meaning is
intended, the initial letter of the word is capitalized:
          (a) “Account” means the record keeping account or accounts maintained
to record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
          (b) “Act” means the Securities Act of 1933, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Act shall be deemed
to include reference to any successor provision thereto.
          (c) “Administrator” means the Employee Benefits Policy Committee of
the Company.
          (d) “Affiliate” means each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place that phrase appears in the regulations issued thereunder.
          (e) “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 9.2.
          (f) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (g) “Change of Control” has the meaning ascribed to such term in
Section 8.2.
          (h) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
          (i) “Committee” means the Corporate Governance Committee of the Board,
which shall consist of not less than two members of the Board, each of whom
shall be a non-employee director within the meaning of Rule 16b-3 of the
Exchange Act.
          (j) “Company” means Johnson Controls, Inc. and its successors as
provided in Section 9.7.
          (k) “Deferral” means the amount credited, in accordance with a
Participant’s election, to the Participant’s Account in lieu of the payment in
cash or Shares.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
          (m) “Fair Market Value” means with respect to a Share, except as
otherwise provided herein, the closing sales price of a Share on the New York
Stock Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.
          (n) “Inimical Conduct” means any act or omission that is inimical to
the best interests of the Company or any Affiliate or other subsidiary of the
Company, as determined by the Committee in its sole discretion, including but
not limited to: (1) divulging at any time any confidential information,
technical or otherwise, obtained by a Participant in his capacity as a director,
(2) taking any steps or doing anything which would damage or negatively reflect
on the reputation of the Company, an Affiliate or any subsidiary, or
(3) refusing to furnish such advisory or consulting services as the Company may
reasonably request and as the Participant’s health may permit, provided that
such services shall be rendered as an independent contractor and not as an
employee and that the Company shall pay reasonable compensation for such
services, as well as reimbursement for expenses incurred in connection
therewith.
          (o) “Investment Options” means the investment options offered under
the Johnson Controls Savings and Investment (401k) Plan (excluding the Company
stock fund) or any successor plan thereto, the Share Unit Account, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Account.
          (p) “Outside Director” means a member of the Board who is not an
officer or employee of the Company or a subsidiary.

2



--------------------------------------------------------------------------------



 



          (q) “Participant” means an Outside Director who has elected to make
Deferrals pursuant to Article 4 of the Plan. Where the context so requires, a
Participant also means a former director entitled to a benefit hereunder.
          (r) “Separation from Service” means a Participant’s cessation of
service as a Board member, for any reason, provided the cessation of service is
a good-faith and complete termination of the Participant’s relationship with the
Company and its Affiliates, within the meaning of Code Section 409A. If, at the
time of the Participant’s service as a Board member ends, the Participant begins
providing services to the Company or an Affiliate as an employee, the
Participant shall not incur a Separation from Service under the terms of this
Plan until the Participant has a separation from service from the Company or to
an Affiliate as an employee within the meaning of Code Section 409A.
          (s) “Share” means a share of common stock of the Company.
          (t) “Share Unit Account” means the account described in Article 7,
which is deemed invested in Shares.
          (u) “Share Units” means the hypothetical Shares that are credited to
the Share Unit Accounts in accordance with Article 7.
          (v) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
          Section 2.2. Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are use in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items.
          Section 2.3. Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
ARTICLE 3.
PARTICIPATION
          Section 3.1. Eligibility. Each Outside Director shall be eligible to
become a Participant on the date the individual is first elected to become an
Outside Director.
          Section 3.2. Effective Date. Each Outside Director for whom an Account
is maintained under the Plan as of December 31, 2007, shall continue in
participation hereunder on January 1, 2008.

3



--------------------------------------------------------------------------------



 



ARTICLE 4.
DEFERRED COMPENSATION
          Section 4.1. Deferral Election. An Outside Director may elect, prior
to the beginning of each calendar year, to defer all or any part of his
compensation as a director which is paid by the Company (in cash or Shares) in
the following year. As of the first day of the calendar year for which the
election is made, the Participant’s deferral election shall be irrevocable
except as provided in Section 4.2. A Participant who fails to complete a new
election for any calendar year shall be deemed to have elected to continue his
most recent election in effect without change.
          In the first year an Outside Director is elected to the Board, such
individual may elect, within the first thirty (30) days after being elected to
the Board, to defer all or any portion of his compensation as a director. Such
election shall be effective with respect to compensation payable to the Outside
Director by the Company for services provided by the Outside Director after the
first day of the calendar quarter that follows the date of the Outside
Director’s deferral election. The election in effect as of the last day of the
thirty (30) day election period shall be irrevocable for the remainder of the
calendar year to which it applies, except as provided in Section 4.2.
          The Company shall credit any compensation deferred pursuant to a valid
election to the Participant’s Account at the time such compensation would have
otherwise been paid to the Participant (whether in cash or Shares).
          Section 4.2. Administration of Deferral Elections. All deferral
elections must be made in the form and manner and within such time periods as
the Administrator prescribes in order to be effective.
ARTICLE 5. HYPOTHETICAL INVESTMENT OPTIONS
          Section 5.1. Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options
selected by the Participant; provided that any deferral of Shares shall
automatically be deemed invested in the Share Unit Account. The Participant may
make an initial investment election in whole increments of one percent (1%) at
the time the Participant elects to participate in the Plan. A Participant may
also elect to reallocate his or her Account, and may elect to allocate any
future Deferrals, among the various Investment Options in whole increments of
one percent (1%) from time to time as prescribed by the Administrator; provided
that, prior to November 15, 2006, any deferral of Shares shall not be eligible
for re-allocation out of the Share Unit Account. Effective November 15, 2006,
Share deferrals may be re-allocated out of the Share Unit Account, subject to
any restrictions on re-allocation as may be imposed by the Company. Such
investment elections shall remain in effect until changed by the Participant.
All investment elections shall become effective as soon as practicable after
receipt of such election by the Administrator or its designee, and must be made
in the form and manner and within such time periods as the Administrator
prescribes in order to be effective. In the absence of an effective election,
with respect to Participants who make an initial deferral election on or after
October 1, 2006, the Participant’s Account shall be deemed invested in the
default fund specified for the Johnson Controls Inc.

4



--------------------------------------------------------------------------------



 



Savings and Investment (401k) Plan (or any successor plan thereto). For
Participants whose initial deferral election was made prior to October 1, 2006,
the default fund is the Share Unit Account.
          Deferrals will be deemed invested in an Investment Option as of the
date on which the Deferrals would have otherwise been paid to the Participant.
          On each Valuation Date, the Administrator (or its delegate) shall
credit the deemed investment experience with respect to the selected Investment
Options to each Participant’s Account. Notwithstanding anything herein to the
contrary, the Company retains the right to allocate actual amounts hereunder
without regard to a Participant’s request.
          Section 5.2. Securities Law Restrictions. Notwithstanding anything to
the contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.5, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.2 to Participants who are not subject to Section 16 of the Exchange
Act.
          Section 5.3. Accounts are For Record Keeping Purposes Only. Plan
Accounts and the record keeping procedures described herein serve solely as a
device for determining the amount of benefits accumulated by a Participant under
the Plan, and shall not constitute or imply an obligation on the part of the
Company to fund such benefits.
ARTICLE 6.
DISTRIBUTION
          Section 6.1. General. A Participant, at the time he makes an initial
Deferral election under Article 4 of the Plan, shall elect the form of
distribution with respect to his Account. Such election shall be made in such
form and manner as the Administrator may prescribe, and shall be irrevocable.
The election shall specify whether distributions shall be made in a single lump
sum or from two (2) to ten (10) annual installments. In the absence of a
distribution election, payment shall be made in ten (10) annual installments.
          Section 6.2. Time of Distribution. Upon a Participant’s Separation
from Service for any reason, the Participant, or his Beneficiary in the event of
his death, shall be entitled to payment of the amount accumulated in such
Participant’s Account.
          Section 6.3. Manner of Distribution. The Participant’s Account shall
be paid in cash in the following manner:
          (a) Lump Sum. If payment is to be made in a lump sum, payment shall be
made in the first calendar quarter following the calendar quarter in which the
Participant’s Separation from Service occurs. The lump sum payment shall equal
the balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date.

5



--------------------------------------------------------------------------------



 



          (b) Installments. If payment is to be made in annual installments, the
first annual payment shall be made in the first calendar quarter following the
calendar quarter in which the Participant’s Separation from Service occurs. The
amount of the first annual payment shall equal the value of 1/10th (or 1/9th,
1/8th, 1/7th, etc. depending on the number of installments elected) of the
balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date.
          All subsequent annual payments shall be made in the first calendar
quarter of each subsequent calendar year, and shall be in an amount equal to the
value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of
installments elected) of the balance of the Participant’s Account as of the
Valuation Date immediately preceding the distribution date. The final annual
installment payment shall equal the then remaining balance of such Account as of
the Valuation Date preceding such final payment date.
          Notwithstanding the foregoing provisions, if the balance of a
Participant’s Account as of the Valuation Date immediately preceding a
distribution date is $50,000 or less, then the entire remaining balance of the
Participant’s Account shall be paid in a single lump sum on such distribution
date.
          Section 6.4. Forfeiture of Distributions. If a Participant engages in
Inimical Conduct prior to the distribution of the balance of his Account, the
remaining balance of the Participant’s Account shall be forfeited as of the date
the Committee determines the Participant has engaged in Inimical Conduct. If the
Participant has begun receiving payments of his Account, the Committee may
suspend those payments (without liability for interest thereon) pending its
determination of whether the Participant has engaged in Inimical Conduct.
          Section 6.5. Distribution of Remaining Account Following Participant’s
Death. In the event of the Participant’s death prior to receiving all payments
due under this Article 6, the balance of the Participant’s Account shall be paid
to the Participant’s Beneficiary in a lump sum in the first calendar quarter of
the year following the year of the Participant’s death.
          Section 6.6. Tax Withholding. The Company shall have the right to
deduct from any deferral or payment made hereunder, or from any other amount due
a Participant, the amount of cash and/or Fair Market Value of Shares sufficient
to satisfy the Company’s or Affiliate’s foreign, federal, state or local income
tax withholding obligations with respect to such deferral (or vesting thereof)
or payment. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Account balance shall be reduced by the amount needed to pay the
Participant’s portion of such tax, plus an amount equal to the withholding taxes
due under federal, state or local law resulting from the payment of such FICA
tax, and an additional amount to pay the additional income tax at source on
wages attributable to the pyramiding of the Code Section 3401 wages and taxes,
but no greater than the aggregate of the FICA tax amount and the income tax
withholding related to such FICA tax amount.

6



--------------------------------------------------------------------------------



 



          Section 6.7. Offset. The Company shall have the right to offset from
any amount payable hereunder any amount that the Participant owes to the Company
or to any Affiliate without the consent of the Participant (or his Beneficiary,
in the event of the Participant’s death).
          Section 6.8. Additional Payment Provisions.

  (a)   Acceleration of Payment. Notwithstanding the foregoing:     (1)   If an
amount deferred under this Plan is required to be included in income under Code
Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum within 90 days after the
Plan fails to meet the requirements of Code Section 409A, of the amount required
to be included in the Participant’s income as a result of such failure.     (2)
  If an amount under the Plan is required to be immediately distributed in a
lump sum under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Administrator harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.     (b)   Delay in Payment.
Notwithstanding the foregoing:     (1)   If a distribution required under the
terms of this Plan would jeopardize the ability of the Company to continue as a
going concern, the Company shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company as a going concern.
Any distribution delayed under this provision shall be treated as made on the
date specified under the terms of this Plan.     (2)   If the distribution will
violate the terms of Section 16(b) of the Exchange Act or other Federal
securities laws, or any other applicable law, then the distribution shall be
delayed until the earliest date on which making the distribution will not
violate such law.

ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS
          Section 7.1. Valuation of Share Unit Account. When any amounts are to
be allocated to a Share Unit Account (whether in the form of Deferrals or
amounts that are deemed re-allocated from another Investment Option), such
amount shall be converted to whole and fractional Share Units, with fractional
units calculated to three decimal places, by dividing the amount to be allocated
by the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award

7



--------------------------------------------------------------------------------



 



equal to the amount of the cash dividend paid or Fair Market Value of other
property distributed on one Share, multiplied by the number of Share Units
credited to his Share Unit Account on the date the dividend is declared. The
dividend award shall be converted into additional Share Units as provided above
using the Fair Market Value of a Share on the date the dividend is paid or
distributed. Any other provision of this Plan to the contrary notwithstanding,
if a dividend is paid on Shares in the form of a right or rights to purchase
shares of capital stock of the Company or any entity acquiring the Company, no
additional Share Units shall be credited to the Participant’s Share Unit Account
with respect to such dividend, but each Share Unit credited to a Participant’s
Share Unit Account at the time such dividend is paid, and each Share Unit
thereafter credited to the Participant’s Share Unit Account at a time when such
rights are attached to Shares, shall thereafter be valued as of any point in
time on the basis of the aggregate of the then Fair Market Value of one Share
plus the then Fair Market Value of such right or rights then attached to one
Share.
          Section 7.2. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Accounts of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
          Section 7.3. No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts. No Participant or Beneficiary shall have any right
to receive a distribution of Company stock under this Plan. All distributions
from the Participant’s Share Unit Account are made in cash.
ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
          Section 8.1. Acceleration of Payment of Accounts. Notwithstanding any
other provision of this Plan, within 30 days after a Change of Control, each
Participant (or any Beneficiary thereof entitled to receive payment hereunder),
including Participants receiving installment payments under the Plan, shall be
entitled to receive a lump sum payment in cash of all amounts accumulated in
such Participant’s Account. Such payment shall be made as soon as practicable
(but not more than ninety (90) days) following the Change of Control.
          In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty (60)-day period prior to the date of the
Change of Control of the Company and (b) if the Change of Control of the Company
is the result of a transaction or series of transactions described in
Section 8.2(a), the highest price per Share of the Company paid in such
transaction or series of transactions.

8



--------------------------------------------------------------------------------



 



          Section 8.2. Definition of a Change of Control. A Change of Control
means any of the following events, provided that each such event would
constitute a change of control within the meaning of Code Section 409A:
          (a) The acquisition, other than from the Company, by any individual,
entity or group of beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Exchange Act), including in connection with a merger,
consolidation or reorganization, of more than either:

    (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or     (2)   Thirty-five
percent (35%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or
          (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any twelve (12)-month period, provided that any individual becoming
a director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
          (c) A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the

9



--------------------------------------------------------------------------------



 



Company” will not be deemed to have occurred if the sale involves assets having
a total gross fair market value of less than forty percent (40%) of the total
gross fair market value of all assets of the Company immediately prior to the
acquisition. For this purpose, “gross fair market value” means the value of the
assets without regard to any liabilities associated with such assets.
          For purposes of this Section 8.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 9.
GENERAL PROVISIONS
          Section 9.1. Administration.
          (a) General. The Committee shall have overall discretionary authority
with respect to administration of the Plan; provided that the Administrator
shall have responsibility for the general operation and daily administration of
the Plan as specified herein. If at any time the Committee shall not be in
existence or not be composed of members of the Board who qualify as
“non-employee directors”, then the Board shall administer the Plan (with the
assistance of the Administrator) and all references herein to the Committee
shall be deemed to include the Board. The Committee or Administrator may, in
their discretion, delegate any or all of their respective authority and
responsibility; provided that the Committee shall not delegate authority and
responsibility with respect to non-ministerial functions that relate to the
participation by Participants who are subject to Section 16 of the Exchange Act
at the time any such delegated authority or responsibility is exercised. To the
extent of any such delegation, any references herein to the Committee or
Administrator, as applicable, shall be deemed references to such delegate.
Interpretation of the Plan shall be within the sole discretion of the Committee
or the Administrator with respect to their respective duties hereunder. If any
delegate of the Committee or the Administrator shall also be a Participant or
Beneficiary, any determinations affecting the delegate’s participation in the
Plan shall be made by the Committee or Administrator, as applicable.
          (b) Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with respect to the
respective duties of each under the Plan, including but not limited to: (1)
prescribe rules and regulations for the administration of the Plan;
(2) prescribe forms for use with respect to the Plan; (3) interpret and apply
all of the Plan’s provisions, reconcile inconsistencies or supply omissions in
the Plan’s terms; and (4) make appropriate determinations, including factual
determinations, and calculations. Any action taken by the Committee shall be
controlling

10



--------------------------------------------------------------------------------



 



over any contrary action of the Administrator. The Committee and the
Administrator may delegate their ministerial duties to third parties and to the
extent of such delegation, references to the Committee or Administrator
hereunder shall mean such delegates, if any.
          (c) Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder.
          (d) Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business. The
Administrator’s determinations shall be made in accordance with such procedures
it establishes.
          (e) Indemnification. Service on the Committee or with the
Administrator shall constitute service as a director or officer of the Company
so that the Committee and Administrator members shall be entitled to
indemnification, limitation of liability and reimbursement of expenses with
respect to their Committee or Administrator services to the same extent that
they are entitled under the Company’s By-laws and Wisconsin law for their
services as directors or officers of the Company.
          Section 9.2. Designation of Beneficiary. Each Participant may
designate a Beneficiary in such form and manner and within such time periods as
the Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant is alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary all of the distribution payable after the
Participant’s death, and any distributions remaining upon the Beneficiary’s
death shall be made to the Beneficiary’s estate. If there is no valid
beneficiary designation in effect at the time of the Participant’s death, in the
event the Beneficiary does not survive the Participant, or in the event that the
beneficiary designation provides that the Beneficiary must be living at the time
of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment. If a Participant designates his spouse as a
Beneficiary, such beneficiary designation automatically shall become null and
void on the date the Administrator receives notice of the Participant’s divorce
or legal separation.
          Section 9.3. Participant Rights Unsecured.
          (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or a
subsidiary. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered or transferred, except as

11



--------------------------------------------------------------------------------



 



permitted under Section 6.5. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
          (b) Contractual Obligation. The Company may authorize the creation of
a trust or other arrangements to assist it in meeting the obligations created
under the Plan, subject to the restrictions on funding such trust or arrangement
imposed by Code Sections 409A(b)(2) or (3). However, any liability to any person
with respect to the Plan shall be based solely upon any contractual obligations
that may be created pursuant to the Plan. No obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company or any subsidiary. Nothing contained in this Plan and no action
taken pursuant to its terms shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant or
Beneficiary, or any other person.
          Section 9.4. Amendment or Termination of the Plan.
          (a)         Amendment. The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) Deferrals to be made on or after the amendment date
to the extent permitted by Code Section 409A; provided, however, that no
amendment may reduce or eliminate any Account balance accrued to the date of
such amendment (except as such Account balance may be reduced as a result of
investment losses allocable to such Account) without a Participant’s consent
except as otherwise specifically provided herein; and provided further that the
Board must approve any amendment that expands the class of individuals eligible
for participation under the Plan, that materially increases the benefits
provided hereunder, or that is required to be approved by the Board by any
applicable law or the listing requirements of the national securities exchange
upon which the Company’s common stock is then traded. In addition, the
Administrator may at any time amend the Plan to make administrative changes and
changes necessary to comply with applicable law.
          (b)         Termination. The Committee may terminate the Plan in
accordance with the following provisions. Upon termination of the Plan, any
deferral elections then in effect shall be cancelled to the extent permitted by
Code Section 409A. Upon termination of the Plan, the Committee may authorize the
payment of all amounts accrued under the Plan in an single sum payment without
regard to any distribution election then in effect, only in the following
circumstances:

  (1)   The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment
must be distributed by the latest of: (A) the last day of the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.

12



--------------------------------------------------------------------------------



 



  (2)   The Plan is terminated at any other time, provided that such termination
does not occur proximate to a downturn in the financial health of the Company or
an Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.

          Section 9.5. Restrictions to Comply with Applicable Law. All
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. The Committee and the
Administrator shall administer the Plan so that transactions under the Plan will
be exempt from or comply with Section 16 of the Exchange Act, and shall have the
right to restrict or rescind any transaction, or impose other rules and
requirements, to the extent it deems necessary or desirable for such exemption
or compliance to be met.
          Section 9.6. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company.
          Section 9.7. Successors and Assigns. This Plan shall be binding upon
and inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators and legal
representatives.
          Section 9.8. Governing Law; Limitation on Actions; Dispute Resolution.

  (a)   Governing Law. This Plan and the rights and obligations hereunder shall
be governed by and construed in accordance with the internal laws of the State
of Wisconsin (excluding any choice of law rules that may direct the application
of the laws of another jurisdiction).     (b)   Arbitration.     (1)  
Application. If a Participant or Beneficiary brings a claim that relates to
benefits under this Plan, regardless of the basis of the claim, such claim shall
be settled by final binding arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.     (2)
  Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the

13



--------------------------------------------------------------------------------



 



      events giving rise to the complaint. However, this time frame may be
extended if the applicable statute of limitations provides for a longer period
of time. If the complaint is not properly submitted within the appropriate time
frame, all rights and claims that the complaining party has or may have against
the other party shall be waived and void. Any notice sent to the Company shall
be delivered to:         Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
        The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.     (3)   Compliance with Personnel Policies. Before
proceeding to arbitration on a complaint, the Participant or Beneficiary must
initiate and participate in any complaint resolution procedure identified in the
Company’s personnel policies. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
applicable Company complaint resolution procedure has been completed.     (4)  
Rules of Arbitration. All arbitration will be conducted by a single arbitrator
according to the Employment Dispute Arbitration Rules of the AAA. The arbitrator
will have authority to award any remedy or relief that a court of competent
jurisdiction could order or grant including, without limitation, specific
performance of any obligation created under policy, the awarding of punitive
damages, the issuance of any injunction, costs and attorney’s fees to the extent
permitted by law, or the imposition of sanctions for abuse of the arbitration
process. The arbitrator’s award must be rendered in a writing that sets forth
the essential findings and conclusions on which the arbitrator’s award is based.
    (5)   Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company shall be responsible for its own costs, the AAA filing fee and all other
fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.

14



--------------------------------------------------------------------------------



 



  (6)   Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.     (7)  
Confidentiality. The existence, content or results of any arbitration may not be
disclosed by a party or arbitrator without the prior written consent of both
parties. Witnesses who are not a party to the arbitration shall be excluded from
the hearing except to testify.

15